UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2095


ANTONIOS ABATE WARKU,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    March 27, 2009                  Decided:   May 4, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner.      Michael F.
Hertz, Acting Assistant Attorney General, Michelle Gorden
Latour, Assistant Director, Tracie N. Jones, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Antonios      Abate    Warku,         a        native      and       citizen        of

Ethiopia,      petitions      for    review     of       an    order      of    the       Board    of

Immigration        Appeals     (“Board”)      dismissing            his   appeal       from       the

immigration judge’s order finding him removable and denying his

application for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). *                           Warku challenges

the immigration judge’s adverse credibility finding, as affirmed

by the Board.          For the reasons set forth below, we deny the

petition for review.

               We will uphold an adverse credibility determination if

it is supported by substantial evidence, see Tewabe v. Gonzales,

446    F.3d    533,   538     (4th   Cir.     2006),          and   reverse         the    Board’s

decision “only if the evidence presented . . . was so compelling

that no reasonable fact finder could fail to find the requisite

fear of persecution.”            Rusu v. INS, 296 F.3d 316, 325 n.14 (4th

Cir.       2002)   (internal    quotation       marks         and    citations         omitted).

Having reviewed the administrative record, the Board’s decision,

and    the     immigration       judge’s      oral        decision,            we     find    that

substantial        evidence    supports     the      immigration           judge’s         adverse


       *
       Because Warku did not challenge the denial of relief under
the CAT in his brief, the claim is not preserved for review.
See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th
Cir. 1999).



                                            2
credibility finding, as affirmed by the Board, and the ruling

that   Warku    failed     to    establish          past       persecution          or    a   well-

founded fear of future persecution as necessary to establish

eligibility for asylum.               See 8 U.S.C. § 1158(b)(1)(B)(i), (ii)

(2006)     (establishing         that       alien        bears      burden      of       proof   to

demonstrate      eligibility          for    asylum);          8    C.F.R.      §    1208.13(a)

(2008) (same).          Because the record does not compel a different

result,    we    will    not     disturb       the       Board’s         denial      of    Warku’s

application for asylum.               Moreover, as Warku cannot sustain his

burden on the asylum claim, he cannot establish his entitlement

to withholding of removal.                  Camara v. Ashcroft, 378 F.3d 361,

367    (4th     Cir.     2004)     (“Because             the       burden    of      proof       for

withholding of removal is higher than for asylum — even though

the facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal.”).

              Accordingly,       we     deny       the    petition        for     review.         We

dispense      with     oral     argument       because             the    facts      and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             PETITION DENIED




                                               3